 Case 3:18-cv-00877-G-BH Document 16 Filed 06/08/20           Page 1 of 2 PageID 130



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION




DARREN L. REAGAN,                            )
1D #37109-177                                )
                                             )
                Plaintiff,                   )
                                             )      CIVIL ACTION NO.
VS.                                          )
                                             )      3:18-CV-0877-G (Bh)
FRED BROWN, et al.,                          )
                                             )
                Defendants.                  )


       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge

and any objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the

undersigned District Judge is of the opinion that the Findings and Conclusions of the

Magistrate Judge are correct and they are accepted as the Findings and Conclusions

of the Court.

      For the reasons stated in the Findings, Conclusions, and Recommendation of

the United States Magistrate Judge, by separate judgment, the plaintiff’s federal law

claims against the defendants will be DISMISSED with prejudice under 28 U.S.C.

§ 1915(e)(2)(B)(i) because they are frivolous and fail to state a claim; his state law

claims will be dismissed without prejudice to him pursuing them in state court; and
 Case 3:18-cv-00877-G-BH Document 16 Filed 06/08/20          Page 2 of 2 PageID 131



the claims he seeks to assert on behalf of other parties will be dismissed without

prejudice. The one-sentence motion to transfer the complaint to the state court for

further proceedings, filed June 5, 2020 (docket entry 15), is DENIED.

      SO ORDERED.


June 8, 2020.

                                        ________________________________
                                        A. JOE FISH
                                        Senior United States District Judge




                                          -2-
